Citation Nr: 0814574	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from November 11, 2004, and as 70 percent disabling from 
August 1, 2007.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel










INTRODUCTION

The RO reported that the veteran served on active duty from 
November 1962 to August 1967 and from December 1967 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
PTSD and assigned an evaluation of 50 percent effective 
November 11, 2004.  By way of a September 2007 rating 
decision, the veteran's disability evaluation was increased 
to 70 percent effective August 1, 2007.  

The Board notes that the veteran expressed disagreement with 
a September 2005 denial of service connection for a skin 
disorder in January 2006.  He submitted a statement received 
at the RO in September 2006 wherein he requested that no 
further action be taken with regard to the skin disability 
claim.

The veteran requested a video conference hearing before a 
Board member in December 2005 when he submitted his 
substantive appeal as to the increased rating claim for PTSD.  
Inexplicably the veteran was scheduled for a hearing before a 
Decision Review Officer (DRO) in September 2006.  The RO 
construed the veteran's September 2006 statement withdrawing 
the skin disability issue as a request to cancel the DRO 
hearing.  The veteran submitted a statement (submitted on a 
VA Form 9) received at the RO in November 2006 in which he 
indicated that he did not cancel any hearing regarding the 
increased rating claim for PTSD and he said he was informed 
by several RO employees that the DRO hearing was scheduled 
only for the skin issue which he withdrew.  He once again 
indicated that he desired a video conference hearing before a 
Board member.  The veteran was notified in January 2008 that 
he was scheduled for a video conference hearing in February 
2008.  The veteran failed to report for the hearing.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(d) (2007).  


FINDINGS OF FACT

1.  For the period from November 11, 2004, to August 1, 2007, 
the veteran's PTSD was manifested by occupational and social 
impairment productive of no more than reduced reliability and 
productivity due to symptoms such as impaired judgment, 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective relationships.

2.  For the period since August 1, 2007, the manifestations 
of the veteran's PTSD more closely approximates that of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from November 11, 2004, to August 1, 2007, 
the criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  For the period since August 1, 2007, the criteria for a 
100 percent rating for the veteran's PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in December 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for PTSD.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he believes pertains to his 
claim.  The veteran appealed the initial evaluation assigned 
for PTSD and he was subsequently informed, by way of a May 
2006 letter, that the evidence must show that his service-
connected PTSD had increased in severity.  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of a March 2006 letter.  See Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the veteran's treatment 
records, and records from the Social Security Administration.  
The RO also arranged for him to undergo several VA 
examinations during the period from 2005 to 2007.  In short, 
the Board finds that VA has satisfied its duty to assist to 
the extent possible under the circumstances by obtaining 
evidence relevant to his claim.  38 U.S.C.A. §§ 5103 and 
5103A.

II.  Factual Background

The veteran was afforded a VA examination in March 2005.  He 
reported combat-related nightmares five times per week, 
hypervigilance, increased startle response, and flashbacks 
triggered by planes and bright lights.  He indicated that he 
has anxiety and depression, cries easily, and has anger 
problems and homicidal ideations.  He denied suicidal 
ideations, panic attacks, or shaky spells.  He said he 
primarily has verbal arguments and occasionally does not like 
crowds.  He stated that he has one close friend and very 
little social life.  He also reported short-term memory 
problems, concentration problems, and impairment of 
communication and thought processes.  The veteran indicated 
that he was a police officer for eighteen years until he 
retired in 2003.  He said he was fired once and quit once due 
to anger and his startle response.  He reported that he had 
been married twice and divorced once.  He has been married to 
his second wife for eleven years.  He reported that he fishes 
and does chores around the house on a typical day.  He is 
able to do his activities of daily living and maintain 
minimum hygiene.  Mental status examination revealed that the 
veteran was nicely groomed, appropriate, and cooperative with 
the examiner.  The examiner said the veteran's affect and 
mood were depressed and anxious.  His speech was coherent and 
his thought process was linear.  There was no evidence of a 
psychosis, no loosening of association, and no suicidal, 
homicidal, or paranoid ideations evident.  The veteran was 
noted to be oriented in four spheres and his recent and 
remote memory and recall were good.  His cognitive functions 
were grossly intact and his insight and judgment were fair to 
good.  The examiner diagnosed the veteran with chronic PTSD 
and assigned a global assessment of functioning (GAF) score 
of 50.

A March 2004 Social Security Administration (SSA) decision 
indicates that the veteran is in receipt of SSA disability 
benefits for a primary diagnosis of chronic ischemic heart 
disease and a secondary diagnosis of obesity.  The medical 
records associated with the SSA decision include private 
treatment reports from Southwest Cardiovascular Center, 
Sierra Vista Hospital, and Memorial Medical Center and are 
unrelated to the issue on appeal.  

Private treatment reports from P. Feil, M.D., dated from May 
2006 to November 2006 reveal that the veteran underwent a 
sleep study in May 2006 at which time he was noted to have 
had a typical night with recurrent dreams of Vietnam.  
Private treatment reports from D. Allan, M.D., C. Dow, M.D., 
and G. Leon, M.D., are unrelated to the issue on appeal. 

The veteran was afforded a VA examination in July 2006.  He 
reported that he had been married to his second wife for 
twelve years and has two children with whom he has a fair to 
poor relationship.  He said he has no close friends, no 
social life, and is a loner.  He said those symptoms had 
worsened since his March 2005 VA examination.  He indicated 
that his leisure activities include fishing.  He denied a 
history of suicide attempts, violence, or assaultiveness.  
The examiner summarized the veteran's psychosocial functional 
status as depressed, anxious, and socially isolated.  The 
examiner said the veteran had sleep problems.  Mental status 
examination revealed that the veteran was clean and his 
speech, psychomotor activity, and thought process were 
unremarkable.  He was cooperative and friendly toward the 
examiner.  He was able to accomplish serial sevens and spell 
a word forward and backward.  The examiner reported that the 
veteran was oriented in three spheres.  He was noted to have 
paranoid ideations, no delusions, poor judgment and insight, 
and average intelligence.  The veteran did not exhibit 
inappropriate behavior and he denied hallucinations, panic 
attacks, homicidal thoughts, suicidal thoughts, and episodes 
of violence.  The examiner said he interpreted proverbs 
correctly and was able to maintain minimum personal hygiene 
and he had no problem with activities of daily living.  His 
recent, remote, and immediate memory was noted to be poor.  
The veteran reported recurrent and distressing recollections 
of his stressors, recurrent distressing dreams of his 
stressors, intense psychological distress at exposure to cues 
that symbolize his stressors, efforts to avoid thoughts, 
feelings, or conversation associated with the trauma, efforts 
to avoid activities, places or people that arouse 
recollections of the trauma, inability to recall an important 
aspect of the trauma, markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, restricted range of 
affect, and sense of foreshortened future.  He said he had 
difficulty falling and staying asleep, irritability and/or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  The examiner indicated 
that there was not total occupational and social impairment 
due to PTSD symptoms but that the veteran's PTSD signs and 
symptoms resulted in deficiencies of judgment, thinking, 
family relations, work and mood and there was reduced 
reliability and productivity due to PTSD symptoms.  The 
examiner diagnosed the veteran with chronic PTSD and assigned 
a global assessment of functioning (GAF) score of 50.  

Associated with the claims file are VA outpatient treatment 
reports dated from April 2006 to April 2007 do not reveal any 
treatment for or complaints related to PTSD.  

The veteran was last afforded a VA examination in September 
2007.  The veteran reported increasing problems with his PTSD 
symptoms particularly in the last eight to ten months.  He 
described his mood as depressed, irritable, and anxious.  He 
said he felt that he controls his anger but later said his 
family avoids him because of mood problems.  The veteran 
reported trouble sleeping with nightmares of combat trauma 
nightly and daily intrusive traumatic memories.  He described 
an increased startle response when he is trying to relax and 
difficulty with motivation.  He denied treatment for PTSD.  
He reported that he consumes up to eight alcoholic drinks on 
some nights to aid in sleeping.  The veteran reported that he 
quit his job as a police officer in 2003.  He said he left 
his job due to PTSD symptoms.  He said he worked in law 
enforcement in Arizona and New Mexico and at his last job he 
had mood problems and issues where he could not account for 
hours of time.  The veteran indicated that he had been 
married to his second wife for thirteen years and that there 
is considerable tension in the marriage.  He stated that he 
has two adult children, three step-children, and fifteen 
grandchildren.  He said he is rarely in contact with his own 
children or grandchildren but sees two of his wife's 
grandchildren a little more often.  He said he is fairly 
inactive and isolated since he stopped working.  The veteran 
indicated that he occasionally goes fishing but otherwise 
stays home.  Mental status examination revealed that the 
veteran was unshaven and causally dressed.  He avoided eye 
contact at times during the interview but other times had 
some limited eye contact during the interview.  His affect 
was tense and anxious and briefly tearful at one point.  The 
examiner said the veteran's thought process was generally 
clear and goal-directed but that he lost track of the 
conversation at times.  He denied auditory or visual 
hallucinations but said he has occasional fleeting suicidal 
thoughts and passing thoughts of death but no plan or intent 
to harm himself.  The veteran stated that he has had violent 
thoughts in the past but no recent violent thoughts and no 
plan or intent to harm others.  He was oriented in three 
spheres.  The examiner said the veteran was able to establish 
rapport during the interview.  The examiner diagnosed the 
veteran with severe PTSD and recent alcohol abuse and 
assigned a GAF score of 35.  The examiner concluded that the 
veteran has symptoms of re-experiencing, hyperarousal, and 
avoidance.  He said the veteran's alcohol abuse was an effort 
to self-medicate.  The examiner recommended that the veteran 
seek appropriate treatment for his symptoms.  Finally, the 
examiner stated that the veteran's GAF score was based on his 
PTSD and he opined that the veteran has total occupational 
and social impairment due to his PTSD.  

III.  Increased Evaluations for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 50 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32.  A GAF score of 
41-50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Ibid.  
A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Ibid.

The Board will initially address the period from November 11, 
2004, to August 1, 2007.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 50 under 38 C.F.R. § 4.130, DC 9411 
at any time during the time period from November 11, 2004, to 
August 1, 2007.   

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social impairment, there is no 
indication that the veteran had difficulty in establishing 
and maintaining social relationships.  As noted above, during 
the examinations in March 2005 and July 2006, the veteran 
reported that he had been married to his second wife for 
eleven and twelve years, respectively, and he said he had one 
close friend.  He said he has two children with whom he had a 
fair to poor relationship.  There is no evidence that the 
veteran had stereotyped speech or difficulty in understanding 
complex commands.  The March 2005 and July 2006 examinations 
of record reveal the veteran's insight and judgment were 
intact.  

As noted above, there was evidence of occupational 
impairment.  The veteran indicated that he was a police 
officer for eighteen years until he retired in 2003.  He said 
he was fired once and quit once due to anger and his startle 
response.  However, the veteran was employed for eighteen 
years as a police officer.  A March 2004 SSA decision 
indicates that the veteran is in receipt of SSA disability 
benefits for a primary diagnosis of chronic ischemic heart 
disease and a secondary diagnosis of obesity.   

The Board notes that the veteran's GAF score for the time 
period at issue was 50, indicative of serious symptoms.  
While a GAF score of 50 contemplates serious symptoms, GAF 
scores are not, in and of themselves, the dispositive element 
in rating a disability.  The Board places more probative 
weight on the specific clinical findings noted on 
examination, which describe his symptoms in detail, and which 
do not demonstrate a degree of impairment consistent with 
more than a 50 percent rating prior to August 2007.  Prior to 
that date, he was not shown to deficient in most areas, and 
his speech was not been illogical, obscure, or irrelevant.  
His grooming and hygiene were appropriate, and he was not 
shown to be totally unable to establish and maintain 
effective relationships.  He also did not experienced near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  The 
kinds of problems he experiences are more akin to the 
criteria for a 50 percent rating.  Consequently, a rating in 
excess of 50 percent is not warranted prior August 7, 2007.  

The Board has also considered whether a rating is warranted 
during that period based on criteria not specifically defined 
in the rating schedule; however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The Board finds 
that there is no showing that the veteran's service-connected 
PTSD has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that this disability was not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

The Board will next address the time period since August 1, 
2007.  

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria for the time period since 
August 1, 2007.  The only relevant medical evidence for the 
time period since August 1, 2007, consists of the September 
2007 VA examination in which the examiner specifically opined 
that the veteran has total occupational and social impairment 
due to his severe PTSD.  It was noted that the veteran had 
described increasing problems due to his PTSD, and he 
indicated that he felt that his family avoided him.  He 
described problems with relationships, including considerable 
tension with his wife of thirteen years and rarely being in 
touch with his children. The examiner concluded that the 
veteran has symptoms of re-experiencing, hyperarousal, and 
avoidance.  He said the veteran's alcohol abuse was an effort 
to self-medicate.  It was noted that the veteran lived in 
isolation and spent most of his time at home.  The examiner 
assigned a GAF score of 35, which is indicative of major 
impairment.  The examiner explained that he assigned this GAF 
score due to the veteran's severe symptoms and his major 
impairment in several areas. 

With reasonable doubt resolved in the veteran's favor, the 
Board finds that a 100 percent rating can be said to be 
reflective of the veteran's disability from August 1, 2007.  
The Board notes that the RO established an effective date of 
August 1, 2007, for the grant of the 70 percent rating based 
on a statement from the veteran received at the RO on that 
date.  The RO indicated that the veteran averred that his 
disability had worsened in his statement.  While the Board 
concludes that the veteran did not actually indicate that his 
disability had worsened at that time and the only evidence 
indicative of a worsening of his PTSD symptoms came at the 
time of the September 2007 VA examination, because the RO 
established August 1, 2007, as the effective date, the Board 
will accept this date as the effective date of the increase.  


ORDER

An evaluation for PTSD in excess of a 50 percent rating from 
November 11, 2004, to August 1, 2007, is denied.  

An evaluation for PTSD of 100 percent since August 1, 2007, 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


